This conviction was for burglary. There are neither bills of exceptions nor statement of facts in this record. There are some complaints of the charge given; and special instructions refused; and also some allegations to the effect that the court erred in reference to omission and rejection of testimony. These matters are not covered by bills of exceptions and the charge, in the absence of a statement of facts, seems to be sufficient, at least applicable to a state of facts that may have arisen under the evidence introduced, as set forth in the allegations and indictment.
The judgment will be affirmed.
Affirmed. *Page 539